DETAILED ACTION
The amendment filed on 7/12/22 has been received and considered. By this amendment, Claims 1, 3, 7, 9 and 19 are amended. No claims are added or cancelled. Claims 1-27 are pending in the application. 
Claim Rejections - 35 USC § 112
In view of the amendments to Claims 3 and 19, the previous 35 USC 112 rejections are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 7/12/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knight (PG Pub. 2014/0330353).
Applicant's arguments regarding Claims 21-27 filed 7/12/22 have been fully considered but they are not persuasive. Regarding Claim 21, Applicant argues that Tyler discloses repositioning ultrasound transducers, but does not suggest repositioning an emitter of TEMT. However, Tyler discloses the ultrasound device comprises components that provide both ultrasound and electromagnetic energy to the brain (see par. 11, 62, and 84). 
Regarding Claim 24, Applicant argues that Tyler only discloses implanting the controller and not the emitters. However, as cited, paragraph 52 teaches “Methods of the present invention may comprise use of ultrasound transducers or other components that are affixed to the head of the subject, such as bolted to the skull bone and under the skin of the scalp, to provide ultrasound waveforms to the brain. One or more, or all, of the components of a device may be held within the body of the device, affixed to the skull or scalp of the subject, or provided in a separate element. The separate element may be provided between the body and the head of the subject or may be exterior to the body of the device.” Therefore, Tyler does teach the implantation of the emitters/transducers.
Claim Objections
Claim 1 is objected to because of the following informalities: “at least” a first emitter and a second emitter is not kept consistent throughout the entirety of the claim set. See, for example, Claim 7. It is suggested “at least” be removed since it does not change the scope of the claim and only adds confusion about what the “at least” applies to (only the first emitter or the first and second emitter).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Knight (PG Pub. 2014/0330353).
Regarding Claim 1, Arendash discloses a method, comprising:
positioning at least one emitter of a transcranial electromagnetic treatment (TEMT) system at a location relative to a head of a patient such that the emitter emits an electromagnetic frequency signal toward the head of the patient (see par. 6); and
activating the emitter to apply TEMT to the patient (see par. 8). 
Arendash does not explicitly disclose disaggregating amyloid oligomers by activating the two emitters to apply TEMT to the patient. Knight discloses a similar Alzheimer treatment system where two emitters (see antennae 104; Fig. 6) provide electromagnetic stimulation to disaggregate amyloid oligomers (see par. 38 and 41). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the emitters to disaggregate the oligomers because Knight teaches the oligomers cause an imbalance of certain chemicals in the brain when they are not broken down and eliminated—the imbalance being attributed to Alzheimer’s (see par. 38).
Regarding Claim 2, Arendash discloses wherein the emitters emit a continuous signal with a frequency between 1 megahertz (MHz) and 450 terahertz (THZ) (see par. 9).
Regarding Claim 3, Arendash discloses wherein the first signal frequency and the second signal frequency are between 1 MHz and 3 gigahertz (GHz) (see par. 9).
Claims 4, 7-13, 15-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Knight (PG Pub. 2014/0330353) as applied to Claims 1-3 above, and further in view of Tyler (PG Pub. 2012/0289869).
Regarding Claim 4, Arendash does not disclose checking for a response from the patient after applying TEMT. Tyler discloses a similar electromagnetic therapy (see par. 62) further comprising: 
determining a response of the patient to the TEMT (see par. 93); and
altering treatment parameters during a subsequent TEMT based on the response of the patient to the TEMT (see par. 96). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the feedback loop because Tyler teaches it helps to fine tune the stimulation being delivered to the subject (see par. 96).
Regarding Claim 7, Knight discloses directing the first emitter to broadcast a first signal toward the brain of the patient to disaggregate amyloid oligomers; and directing the second emitter to broadcast a second signal toward the brain of the patient to disaggregate amyloid oligomers; and the first signal and the second signal are directed to a same area of the brain (see Fig. 7). The Examiner considers when two emitters are right next to each other as shown in Fig. 7, they are directed to a same area of the brain [emphasis added]. It would have been obvious to one of ordinary skill in the art at the time of the invention to target a specific area of the brain depending on the brain region needs or desired treatment effect (see par. 34).
Regarding Claims 8 and 17, Tyler discloses wherein the first signal and the second signal differ with regards to at least one of power level, modality, continuous or pulsed, phase, and pulse repetition rate (see phase; par. 47-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the phase of the two signals because Tyler teaches it helps to focus the stimulation through the skull to specific brain regions (see par. 47).
Regarding Claim 9, see rejection of similarly worded Claims 1 and 7 above. Tyler further discloses a controller (see par. 55).
Regarding Claim 10, Tyler discloses wherein the TEMT system is a handheld device that comprises the controller and emitter array (see par. 113).It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system handheld because Tyler teaches the benefit of being able to bring the portable system to the patient and during transportation to the hospital (see par. 113 and 114).
Regarding Claim 11, Tyler discloses a handheld device that comprises the emitter array (see transducers; Fig. 5); and a second device that comprises the controller and that is coupled via cable to the handheld device (see wires; par. 56).
Regarding Claim 12, Tyler discloses a head device (see helmet; par. 54) to be placed over the patient, and wherein the emitter array is disposed in the head device (see par. 10 and Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system wearable on the head so that the stimulation components can be close to the target region (see par. 53).
Regarding Claim 13, Tyler discloses wherein the head device is lowered relative to a patient underneath the head device (see par. 53). The examiner considers “wearing” a helmet necessitates lowering the helmet relative to a head or patient.
Regarding Claim 15, Tyler discloses wherein emitters of the array are activated in sequence (see par. 70). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate the emitters in sequence to avoid subsequent second injury to the brain (see par. 70).
Regarding Claim 16, Tyler discloses wherein multiple emitters of the array are active simultaneously (see par. 48 and Fig. 8F). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate several emitters simultaneously to direct or focus the stimulation to one or more brain regions (see par. 67).
Regarding Claim 18, Tyler discloses a treatment status indicator to indicate a status of the treatment (see par. 63). It would have been obvious to one of ordinary skill in the art at the time of the invention to include status indicators so that the subject or remote command center can control the system as needed (see par. 63).
Regarding Claim 19, Tyler discloses wherein the first emitter and the second emitter are in electrical contact with the scalp of the patient (see par. 52). It would have been obvious to one of ordinary skill in the art at the time of the invention to contact the scalp of the patient to provide stimulation to the brain (see par. 52).
Regarding Claim 21, see rejection of Claim 1 above. Tyler further discloses repositioning the emitter (see par. 49). It would have been obvious to one of ordinary skill in the art at the time of the invention to change the position of the emitters to focus the stimulation fields in response to feedback information (see par. 49).
Regarding Claim 22, Arendash discloses the emitter is active between 5 minutes to 120 minutes (see par. 32) delivering between 0.1 W/kg to 8.0 W/kg average specific absorption rate (SAR) (see par. 7).
Regarding Claim 23, Arendash discloses repeating application of TEMT daily for at least 2 days (see par. 12).
Regarding Claims 24 and 25, see rejection of Claims 1 and 2 above. Tyler further discloses a power source to provide power to a subcutaneous implant (see par. 55). It would have been obvious to one of ordinary skill in the art at the time of the invention to make an implanted version as long as the stimulation was able to reach the brain (see par. 52).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Knight (PG Pub. 2014/0330353) as applied to Claims 1-3 above and Tyler (PG Pub. 2012/0289869) as applied to Claims 24-25 above, and further in view of Lesser et al. (US Patent 6248126).
Regarding Claims 26 and 27, Arendash and Tyler do not elaborate on the subcutaneous charging of the power source. Lesser discloses a brain disorder treatment system where the power source (25) is external and is inductively coupled to the subcutaneous implant through a head of the user (see col. 8, lines 45-55) and charging occurs through the alignment of magnets (see Fig. 1 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to transfer energy in this manner to safely manage any heat transfer (see col. 3, lines 24-27). 

Allowable Subject Matter
Claims 5-6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792          

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792